Appeal from the judgment of the Supreme Court, New York County (Cropper, J., on speedy trial motions; Galligan, J., at trial and sentence), rendered January 5, 1987, convicting the defendant of criminal possession of a weapon in the third degree and sentencing him to a term of 2 Vs to 7 years, is held in abeyance and the matter remanded for a hearing on the defendant’s motion to dismiss the indictment on the ground that his right to a speedy trial was violated.
The defendant was indicted in May 1983. The case was adjourned until September 1983 and on that date a bench warrant was issued for the defendant. He was involuntarily *552returned to the court in April 1986. In May 1986, the defendant moved to have the indictment dismissed on the ground that he was not brought to trial within the six months required by CPL 30.30 (1) (a).
Criminal Term denied the motion without a hearing concluding in summary fashion that "less than six months of includable time ha[d] elapsed since the defendant was arraigned.” As the People commendably concede, this denial, without a hearing, was error.
The record before us on its face shows an extended delay in bringing defendant’s case to trial. As factual questions are raised concerning the People’s satisfaction of the due diligence requirement set forth in CPL 30.30 (4) (former [c]), applicable during the time period in question, we remand for further proceedings on that issue. Concur — Murphy, P. J., Sullivan, Carro, Milonas and Smith, JJ.